DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wickman (WO 2006091141).
Regarding claim 1, Wickman discloses a cutting insert 10 comprising a first surface 11 having a polygonal shape, a second surface 12 located on a side opposite to the first surface and a third surface 13 located between the first surface and the second surface. A land surface 15 is located between the first surface and the third surface and is inclined relative to the first surface and the third surface. The first surface comprises a first corner 14 and a first side 13A and a second side 13B, each extended from the first corner. The land surface comprises a first land surface 15A/15B connecting to the first corner. The first land surface comprises a first part connected to a midpoint of the first corner (i.e. a portion extending from cross-section G (non-inclusive) in Fig. 1 to cross-section J) and a second part connected to an end portion at a side of the first side of the first corner (i.e. the portion indicated at cross-section E in Fig. 1 and Fig. 3A).

The first corner comprises a first portion located between the midportion of the first corner and an end portion at the side of the second side (i.e. a portion extending from cross-section G (non-inclusive) in Fig. 1 to cross-section J). The first portion is located away from the midportion of the first corner (i.e. not at cross-section G). An inclination angle β of the first land surface with respect to the reference plane reaches a maximum at a part connecting to the first portion (i.e. the part at cross-section G which connects to the first portion).
Regarding claim 2, Wickman discloses the inclination angle of the first land surface with respect to the reference plane increasing as approaching the first part from the second part (i.e. the portion indicated at cross-section F in Fig. 1 and Fig. 3B).
Regarding claim 7, Wickman discloses the first land surface having a concave shape in a cross-section orthogonal to the first corner (as seen in Fig. 5, the first corner extending in parallel to the top surface).
Regarding claim 8, Wickman discloses the insert as claimed being used for turning (Page 1, Lines 7-8). Using an insert in a turning operation inherently includes a cutting tool comprising a holder having a pocket located on a front end of the holder and the cutting insert of claim 1
Regarding claim 9, Wickman discloses the insert as claimed being used for turning (Page 1, Lines 7-8). Using an insert in a turning operation inherently includes a method for manufacturing a machined product comprising rotating a workpiece, bringing the cutting tool of claim 8 into contact with the workpiece being rotated and moving the cutting tool away from the workpiece when cutting has been completed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wickman (WO 2006091141) in view of Takiguchi et al. (JP 200246002, hereinafter ‘Takiguchi’).
Regarding claim 5, Wickman discloses details of the first land surface at the corner(s) of the insert, but does not disclose a second land surface as claimed.
Takiguchi discloses a similar cutting insert having corner details, but is more focused on the details of the cutting edges extending from the corners and having a second land surface 36. Specifically, Takiguchi’s second land surface 36 connects to the first side of the insert and an inclination angle α1 – α3 of the second land surface with respect to a reference plane as being a third inclination angle which increases going away from the first corner (see cross-sections A, B and C as illustrated in Fig. 1 and shown in detail in respective Figures 2a-2c).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wickman (WO 2006091141).
Regarding claim 6, Wickman illustrates the width W of the first part and second part being substantially constant, but discloses that “the land widths may vary similar to the variations of the chamfer angle.” (Page 4, Lines 20-23).
Therefore as the chamfer angle is at a maximum at the cross-section illustrated in Fig. 3C, it would have been obvious to one having ordinary skill in the art at the time of filing to form the width of the first part to be larger than the width of the second part in a plan view of the third surface, as the chamfer angle of the first part is larger than the chamfer angle of the second part, as taught by Wickman, to provide the desired cutting edge strength of the corner part.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues that in the interpretation of the first portion of Wickman provided in the Non-Final rejection of 09/20/2021, the first portion includes the midportion of the first corner, and since the maximum inclination of the land surface lies at this midportion, the inclusion of the new limitation ‘the first portion is located away from the midportion of the first corner’ defines over Wickman. This argument is .
The first portion of Wickman can begin at a point immediately adjacent the midportion of the first corner. In such an event (as pointed out in the rejection above), the first portion is indeed away from the midportion of the first corner, and the part at which the inclination angle of the first land surface is at a maximum is at the midpoint of the first corner, which is a part connecting to (and not in) the first portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722